     Case 2:19-cv-01271-MCE-DB Document 56 Filed 09/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    EARTH ISLAND INSTITUTE, a non-                    No. 2:19-cv-1271-MCE-DB
      profit corporation; CENTER FOR
12    BIOLOGICAL DIVERSITY, a non-
      profit corporation,
13                                                      ORDER AMENDING BRIEFING
                          Plaintiffs,                   SCHEDULE AND GRANTING LEAVE
14                                                      FOR PLAINTIFFS’ LIMITED SUR-REPLY
             v.
15
      UNITED STATES FOREST SERVICE,
16    an agency of the United States Department
      of Agriculture; MARGIE B. DEROSE,
17    Acting District Ranger, Mono Lake and
      Mammoth Ranger District, Inyo National
18    Forest, in her official capacity
19                        Defendants.
20

21          Pending before the Court is the parties’ Stipulation Requesting to Amend the Briefing
22   Schedule and Requesting Leave for Plaintiffs’ Limited Sur-reply. For the reasons set forth in the
23   stipulation, which constitute good cause, the Court ENTERs the stipulation.
24          Accordingly,
25   IT IS HEREBY ORDERED:
26
                  a. By October 23, 2020 the Parties will file a joint status report confirming the
27                   issuance of the supplemental information report (SIR) that is referenced in the
                     stipulation.
28
                                                        1
     Case 2:19-cv-01271-MCE-DB Document 56 Filed 09/09/20 Page 2 of 2

 1             b. By November 6, 2020, Federal Defendants will file their reply. Federal
                  Defendants’ reply will be limited to 40 pages.
 2

 3
               c. By November 24, 2020, Plaintiffs will file their limited sur-reply to address the
 4                SIR. Plaintiffs’ sur-reply is limited to 20 pages.

 5         IT IS SO ORDERED.

 6   Dated: September 8, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     2
